Order entered December 16, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-00829-CV

                       BALTASAR D. CRUZ, Appellant

                                        V.

    VICTOR HERNANDEZ AND GUILLERMO MARTINEZ, Appellees

                On Appeal from the 44th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-21-18209

                                     ORDER

      Before the Court is appellant’s December 14, 2022 unopposed second

motion for extension of deadline to file his brief. Appellant explains the extension

is necessary, in part, because supplemental clerk’s and reporter’s records he has

requested have not yet been filed.

      We GRANT the motion. We ORDER Dallas County District Clerk Felicia

Pitre and court reporter David Langford to file the supplemental records appellant

requested on December 12, 2022 no later than January 5, 2023. We RESET the
deadline for the filing of appellant’s brief to February 6, 2023 or thirty days from

the filing of the records, whichever is later.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Pitre, Mr. Langford, and the parties.

                                                 /s/   KEN MOLBERG
                                                       JUSTICE